Bbeitel, J. P.
(dissenting). By applicable standards, plaintiffs’ lawyers were entitled, in this difficult and bitterly controverted personal injury negligence action, to a fee more substantial than 10% of the recovery.
Normal criteria taken into account in determining the propriety of legal fees in any case where they are subjected to scrutiny by the court include, of course, the result achieved, the nature and difficulty of the case and the value and quality of the legal services performed (see, e.g., Matter of Tillman, 259 N. Y. 133, 136; Attorney and Client, 3 N. Y. Jur., § 102 et seq.; *299Attorneys’ Compensation — Amount, Anno: 58 ALR 2d 13, 170-172).
The trial court had originally fixed a fee award of 10% of a $60,000 settlement during trial. On appeal by the lawyers, this court reversed and remanded for reconsideration (23 A D 2d 837). In the subsequent opinion by the trial court, justifying adherence to the original 10% award, reference was made to the vigorous denial of responsibility by defendants and to the “ serious doubt as -to whether the plaintiff’s [sic] complaint could withstand a motion to dismiss * * * ” In the trial court’s view, these factors, coupled with the “ antagonistic attitude and actions of plaintiff’s counsel and the paucity of his contribution to the negotiations for adjustment of this matter, ’ ’ justified a reduced fee. This strong doubt as to the existence of liability indicates, however, that the ultimate $60,000 settlement was really an excellent and probably optimal result from the vantage point of the infant plaintiff.
Measured, then, by the result, the lawyers are entitled to a substantial fee even if somewhat reduced because of other circumstances in the case. Other lawyers might not have even taken the case, let alone developed it. Nor does the record now before this court indicate that the lawyers can be faulted on any other score. No criticism is made of the manner in which the trial- — -which went virtually to its conclusion — -was prepared or conducted. Judged retrospectively, it now appears that the lawyers ’ apparent earlier unwillingness to negotiate a settlement represented a successful and perhaps a correct and .skillful assessment of the situation.
In adult personal injury cases, under the rules, the fees fixed in the court schedules may run as high as 33%% of the recovery (Rules of the App. Div., 1st Dept., Part 4, Rule IV). It has been customary to allow less in infant cases. Siganoff v. Metropolitan Distrs. (111 N. Y. S. 2d 21) is relevant. There, on facts in some respects quite analogous to those here, including dubious liability and a settlement of $50,000' for an infant who, like the present plaintiff, sustained permanent brain injury, the trial court allowed the infant’s lawyer a fee of 25% of the first $20,000 and 20% of the balance of the recovery. Moreover, there was an additional fee allowance in the Siganoff case on the same basis for another infant.
The nature of the injuries sustained by the infant plaintiff is notably severe. A formerly normal child has been rendered physically and mentally incapacitated and in need of care for the remainder of his life. The trial judge’s wish to safeguard as much as possible of the settlement sum for the infant’s benefit *300and use is understandable and humane. But against this must be balanced the effect of a rule allowing inadequate fees to lawyers representing seriously injured infants. Such a rule will inevitably make it more difficult for similarly situated infant plaintiffs to obtain the same kind of dogged, persistent, and effective representation which the present plaintiff apparently had and needed.
Assuming, as one certainly should, that the nature of the particular injuries in suit warrants the utmost solicitude for this infant plaintiff, a 20% legal fee based on a contingency in a concededly dubious case, would seem the lowest figure which would, in this case, represent adequate compensation to the lawyers. Whether or not the lawyers were induced by the Trial Judge, to consent to a “very, very, very modest fee” in an unspecified amount in no way alters the general considerations involved. In a case of clear liability and substantially undisputed injury meriting a large recovery even a 10% allowance may be too high. But in this very difficult and doubtful case a 20% contingent fee is a very modest fee.
Accordingly, the order should be modified, as a matter of law and in the exercise of discretion, by increasing the fee awarded to plaintiffs’ attorneys from $6,000 to $12,000.
Babin, McNally and Steuer, JJ., concur in Per Curiam opinion; Breitel, J. P., dissents in opinion, in which Witmer, J., concurs.
Order, entered on October 1, 1965, so far as appealed from, affirmed, without costs and without disbursements.